,
    AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                         UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                   I MAY 2 2 2019 I
                                                                                                                  CLERK ~' 5. Dl:3TH1CT COURT
                                                                                                              ;;;ouTrEH'-< l~iSTillCT OF Ct~LIFORN1A
                                                                                                              '                             DEPUTY
                 UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMI
                                                                         (For Revocation of Probation or Supervised Release)
                                                                         (For Offenses Committed On or After November I, 1987)
                                    v.
                        MARTINIQUE MACKLIN                                  Case Number:        l 7CR0410-DMS

                                                                         Ryan Stitt FD
                                                                         Defendant's Attorney
    REGISTRATION NO.                74723112
    o-
    THE DEFENDANT:
    r8:I admitted guilt to violation of allegation(s) No.       1, 2, 4 and 5

    D was found guilty in violation of allegation(s) No.      ~~~~~~~~~~~~~-
                                                                                                          after denial of guilty.

    Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation Number                 Nature of Violation

                 1, 2                 Failure to report change in residence, and failure to follow instructions
                  4                   Unauthorized travel out of district
                  5                   Failure to make restitution payments



         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 3 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.

                                                                         May22 2019



                                                                         HON. D ~sabraw
                                                                         UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 MARTINIQUE MACKLIN                                                      Judgment - Page 2 of 3
CASE NUMBER:               17CR0410-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SIX (6) MONTHS.




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at _ _ _ _ _ _ _ _ AM.
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on


at   ~~~~~~~~~~~~
                                         , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                      17CR0410-DMS
-- -------------


 ,
      AO 2450 (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

      DEFENDANT:             MARTINIQUE MACKLIN                                                     Judgment - Page 3 of 3
      CASE NUMBER:           17CR0410-DMS




                                                RESTITUTION


     The defendant shall pay restitution in the amount of $44,588.85 unto the United States of America.

     Restitution shall be paid through the Clerk, U.S. District Court pursuant to Order of Restitution signed by the
     Court and filed on January 12, 2018.




                                                                                                       l 7CR04 l 0-DMS
